DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 06/16/2022 regarding claims 1-4, 6-13, 15-18 in the remarks are fully considered but moot in view of new ground(s) of rejection.
	Claims 19-22 are added.

Response to Amendments
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US PG Pub. No. 2015/0230179) in view of Ghosh (US PG Pub. No. 2007/0070908).
	As per claim 1:
	Gupta teaches a method for wireless communication (abstract: discloses a method of signaling QoS requirements and UE power preference in LTE-A networks), comprising:
	determining, at a user equipment (UE), to prioritize a UE quality of service (QoS) over at least one UE constraint (see paragraph [0023], discloses the UE may set a high QoS preference 256 with a power preference indicator (PPI) set to low power. Note: Examiner is reading said high QoS preference 256 as said UE QoS while said PPI set to low power is interpreted as said UE constraint) to maximize a throughput of the UE (see paragraph [0023], a UE QoS preference 256 set to high and its PPI set to low power ensures a guaranteed bitrate traffic and thus a maximum throughput of the UE), wherein the UE QoS is prioritized over at the at least one UE constraint base at least in part on UE operating mode (see paragraph [0023], UE QoS preference set to high and PPI set to low power if the UE is in power saving);
	generating, by the UE, a priority indicator specifying that the UE QoS is prioritized over the at least one UE constraint (see Figure 2, paragraph [0023], shows user assistance information field 200 as a two-bit information field comprising QoS bit 252 and associated power preference bit 250 each set to 1, 1, meaning the UE prefers a high QoS with a preferred low power);
	and transmitting, to a base station …, the priority indicator (see paragraph [0032], the UE may indicate to the eNB the QoS preference and the PPI in a UEAssistanceInformation message via RRC messaging).
	Gupta does not clearly disclose transmitting said priority indicator to the base station …via physical layer signaling as claimed.
	Ghosh teaches transmitting said priority indicator to the base station …via physical layer signaling (see paragraph [0061], discloses the AT comprise of physical layer 412 for effecting transmission of the packet to the AN 204 in accordance with information provided by the MAC layer 408. Example of information transmitted by the AT to the AN includes scheduling information comprising QoS type associated with one or more flows on the reverse link (RL) and the transmit power available at the AT for RL transmissions, please see paragraph [0208]).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of scheduling information (as disclosed in Ghosh) into Gupta as a way of enabling the base station/access node to determine the number of assigned carriers for the reverse link (please see paragraphs [0206], [0207] of Ghosh). 
 mode).
	As per claim 10:
	Gupta teaches an apparatus for wireless communication (see Figure 6, paragraph [0033], machine 600 may operate in the capacity of a server machine and/or a client machine in server-client network environments), comprising:
	a transceiver (see Figure 6, network interface device 620. Paragraph [0041], network interface 620 may include one or more physical jacks, one or more antennas connected to the communications network 626. Network interface device 620 may include one or more antennas for communicating using one or more transmission schemes);
	a memory configured to store instructions (see Figure 6, paragraph [0037], storage device 616 may include at least one machine readable medium 622 on which is stored one or more sets of data structures or instructions 624 (e.g. software));
	and one or more processors communicatively coupled with the transceiver and the memory (see Figure 6, paragraph [0037], processor 602 coupled to machine readable medium 622 and executing instructions 624), wherein the one or more processors are configured to:
	determining, at a user equipment (UE), to prioritize a UE quality of service (QoS) over at least one UE constraint (see paragraph [0023], discloses the UE may set a high QoS preference 256 with a power preference indicator (PPI) set to low power. Note: Examiner is reading said high QoS preference 256 as said UE QoS while said PPI set to low power is interpreted as said UE constraint) to maximize a throughput of the UE (see paragraph [0023], a UE QoS preference 256 set to high and its PPI set to low power ensures a guaranteed bitrate traffic and thus a maximum throughput of the UE), wherein the UE QoS is prioritized over at the at least one UE constraint base at least in part on UE operating mode (see paragraph [0023], UE QoS preference set to high and PPI set to low power if the UE is in power saving);
	generating, by the UE, a priority indicator specifying that the UE QoS is prioritized over the at least one UE constraint (see Figure 2, paragraph [0023], shows user assistance information field 200 as a two-bit information field comprising QoS bit 252 and associated power preference bit 250 each set to 1, 1, meaning the UE prefers a high QoS with a preferred low power);
	and transmitting, to a base station …, the priority indicator (see paragraph [0032], the UE may indicate to the eNB the QoS preference and the PPI in a UEAssistanceInformation message via RRC messaging).
	Gupta does not clearly disclose transmitting said priority indicator to the base station …via physical layer signaling as claimed.
	Ghosh teaches transmitting said priority indicator to the base station …via physical layer signaling (see paragraph [0061], discloses the AT comprise of physical layer 412 for effecting transmission of the packet to the AN 204 in accordance with information provided by the MAC layer 408. Example of information transmitted by the AT to the AN includes scheduling information comprising QoS type associated with one or more flows on the reverse link (RL) and the transmit power available at the AT for RL transmissions, please see paragraph [0208]).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of scheduling information (as disclosed in Ghosh) into Gupta as a way of enabling the base station/access node to determine the number of assigned carriers for the reverse link (please see paragraphs [0206], [0207] of Ghosh). 
 mode).
4.	Claims 2, 4, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Ghosh and further in view of Azizi (US PG Pub. No. 2019/0364492).
As per claim 2:
Gupta in view of Ghosh teaches the method of claim 1 with the exception of:
wherein the at least one UE constraint comprises at least one selected from a group of a UE thermal efficiency constraint and a UE energy constraint.
Azizi teaches wherein the at least one UE constraint comprises at least one selected from a group of a UE thermal efficiency constraint and a UE energy constraint (see paragraphs [1369], [1378], discloses, the terminal device may determine power or thermal constrained scenarios as a way of restricting (e.g. throttling) non-critical traffic at the expense of the critical traffic. Thus, by doing so the quality of service requirements of the application is met).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of both the thermal and power constraints of a terminal device (as disclosed in Azizi) into both Gupta and Ghosh as a way of restricting non-critical traffic (please see paragraph [1378] of Azizi). Therefore, by implementing these constraints, the quality of service requirements of the application running on the terminal device is met (please see paragraph [1378] of Azizi).
As per claim 4:
Gupta in view of Ghosh and further in view of Azizi teaches the method of claim 2.
Gupta further teaches wherein the priority indicator is a multilevel indicator (see paragraph [0018], said user assistance information bits is a 2-bit value representing QoS preference along with the PPI).
Claim 11 is rejected in the same scope as claim 2.
	Claim 13 is rejected in the same scope as claim 4.

5.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Gupta in view of Ghosh and further in view of Azizi and Nordberg (US PG Pub. No. 2012/0307700).
As per claim 3:
Gupta in view of Ghosh and further in view of Azizi teaches the method of claim 2 with the exception of:
wherein the priority indicator is a binary value corresponding to at least one of an optimal performance mode or a power conservation mode. 
Nordberg teaches wherein the priority indicator is a binary value corresponding to at least one of an optimal performance mode or a power conservation mode (paragraph [0030], discloses the UE may transit an indicator of a priority level to the eNB that affects energy saving. The indicator represents prioritization of the energy saving as a binary setting with two possible priority levels. One level may indicate high priority for energy saving (i.e. power conservation mode) and another may indicate energy is not prioritized which thus corresponds to the “normal” case and thus optimal performance mode).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the indicator of the priority level representing the energy saving settings (as disclosed in Nordberg) into Gupta, Ghosh and Azizi as a way of increasing energy savings at the expense of performance such as throughput, delay, priority of the UE and/or packet loss rate (please see paragraph [0030] of Nordberg). Therefore, implementing such energy level setting helps to differentiate the tradeoff between energy saving and throughput (please see paragraph [0005] of Nordberg).
Claim 12 is rejected in the same scope as claim 3.
6.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Ghosh and further in view of Hasholzner (US PG Pub. No. 2018/0376415).
As per claim 6:
Gupta in view of Ghosh teaches the method of claim 1 with the exception of: wherein the priority indicator is used to configure times for transition between active mode and connected mode discontinuous reception (C-DRX) mode.
Hasholzner teaches wherein the priority indicator is used to configure times for transition between active mode and connected mode discontinuous reception (C-DRX) mode (see paragraphs [0048], [0076], discloses indicating the periods for switching between cDRX state and active state. The transition period is sent as RRC state information to the host indicating the power preference, i.e. construed as said priority indicator, for the IP data transmission, please see paragraphs [0050]-[0053]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transition between C-DRX and active states into both Gupta and Ghosh as a way of allowing for differentiated power saving decisions (please see paragraph [0053] of Hasholzner). Therefore, configuring the device to operate in different operational modes enables the device to control its activity state (please see paragraph [0008] of Hasholzner).
Claim 15 is rejected in the same scope as claim 6.
7.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Ghosh and further in view of Lee (US PG Pub. No. 2020/0177254).
	As per claim 7:
Gupta in view of Ghosh teaches the method of claim 1 with the exception of:
wherein the priority indicator is used to configure channel state information reference signal CSI-RS and reporting parameters.
Lee teaches wherein the priority indicator is used to configure channel state information reference signal CSI-RS and reporting parameters (see paragraphs [0208]-[0209], discloses the WTRU may provide CSI reporting settings and CSI-RS types based on priority rules).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into both Gupta and Ghosh. The motivation for doing so would be to decrease the processing time available for the WTRU to conduct CSI measurement prior to transmission of a corresponding report (please see paragraph [0003] of Lee).
Claim 16 is rejected in the same scope as claim 7.
8.	Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Azizi in view of Gupta.
As per claim 8:
Azizi teaches a method for wireless communication (see paragraph [01324], discloses a method of managing data streams), comprising:
receiving, from a user equipment (UE), via physical layer signaling (see paragraphs [0575], [0629], discloses both the terminal and the access node comprise of physical layer for receiving and transmitting data), a priority indicator (see paragraph [1328], priority information) specifying that a UE quality of service (QoS) is prioritized over at least one UE constraint (see under 4.3 “QoS #3”, paragraph [1328], discloses the terminal may report priority information including the priority services and the priority service period to a network access node 13610. Said priority service is related to a specific QoS class, please see paragraph [1363]. Note: For examination purposes, examiner will construe said priority information as said priority indicator, priority service associated with QoS class as said UE QoS and said priority service period as said UE constraint), …;
and temporarily prioritizing the UE QoS over the at least one UE constraint based on the received priority indicator ([1328], discloses the network access node 13610 in response to receiving the priority information may suspend or limit the non-priority services for the duration of the priority service period).
Azizi does not teach …to maximize a throughput of the UE, wherein the priority indicator is associated with a UE operating mode.
Gupta teaches … to maximize a throughput of the UE (see paragraph [0023], a UE QoS preference 256 set to high and its PPI set to low power ensures a guaranteed bitrate traffic and thus a maximum throughput of the UE), wherein the priority indicator is associated with a UE operating mode (see paragraph [0023], UE QoS preference set to high and PPI set to low power if the UE is in power saving).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of user assistance information comprising of said QoS preference and the associated power preference (as disclosed in Gupta) into Azizi as a way of enabling the eNB to optimize either the QoS or power consumption of the UE (please see paragraph [0023] of Gupta). 
As per claim 9:
Azizi in view of Gupta teaches the method of claim 8, wherein the at least one UE constraint comprises at least one selected from a group of a UE thermal efficiency constraint and a UE energy constraint (Azizi, see paragraphs [1369], [1378], discloses, the terminal device may determine power or thermal constrained scenarios as a way of restricting (e.g. throttling) non-critical traffic at the expense of the critical traffic. Thus by doing so the quality of service requirements of the application is met).
As per claim 17:
Azizi teaches an apparatus for wireless communication (see figure 183, access node 18204), comprising:
a transceiver (see figure 183, see paragraph [1597], access node 18204 may include may include antenna system 18302 for transmitting and receiving radio signals);
a memory configured to store instructions (see figure 183, paragraph [1601], cache memory 18312 for storing data);
and one or more processors communicatively coupled with the transceiver and the memory (see figure 183, paragraph [1597], control module 18310 coupled to antenna system 18302 via radio module 18304 as well as cache memory 18312), wherein the one or more processors are configured to:
receive, from a user equipment (UE), via physical layer signaling (see paragraphs [0575], [0629], discloses both the terminal and the access node comprise of physical layer for receiving and transmitting data), a priority indicator (see paragraph [1328], priority information) specifying that a UE quality of service (QoS) is prioritized over at least one UE constraint (see under 4.3 “QoS #3”, paragraph [1328], discloses the terminal may report priority information including the priority services and the priority service period to a network access node 13610. Said priority service is related to a specific QoS class, please see paragraph [1363]. Note: For examination purposes, examiner will construe said priority information as said priority indicator, priority service associated with QoS class as said UE QoS and said priority service period as said UE constraint), …;
and temporarily prioritize the UE QoS over the at least one UE constraint based on the received priority indicator ([1328], discloses the network access node 13610 in response to receiving the priority information may suspend or limit the non-priority services for the duration of the priority service period).
Azizi does not teach …to maximize a throughput of the UE, wherein the priority indicator is associated with a UE operating mode.
Gupta teaches … to maximize a throughput of the UE (see paragraph [0023], a UE QoS preference 256 set to high and its PPI set to low power ensures a guaranteed bitrate traffic and thus a maximum throughput of the UE), wherein the priority indicator is associated with a UE operating mode (see paragraph [0023], UE QoS preference set to high and PPI set to low power if the UE is in power saving).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of user assistance information comprising of said QoS preference and the associated power preference (as disclosed in Gupta) into Azizi as a way of enabling the eNB to optimize either the QoS or power consumption of the UE (please see paragraph [0023] of Gupta). 
As per claim 18:
Azizi in view of Gupta teaches the apparatus of claim 17, wherein the at least one UE constraint comprises one of a UE energy constraint or a UE thermal constraint (Azizi, see paragraphs [1369], [1378], discloses, the terminal device may determine power or thermal constrained scenarios as a way of restricting (e.g. throttling) non-critical traffic at the expense of the critical traffic. Thus, by doing so the quality of service requirements of the application is met).
9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Azizi in view of Gupta and further in view of Combs (US Patent No. 6,304,444).
	As per claim 19:
	Azizi in view of Gupta teaches the method of claim 1 with the exception of:
	wherein the determining to prioritize the UE QoS over the at least one UE constraint comprises:
	determining to prioritize the UE QoS over the at least one UE constraint based at least in part on a distance to a power source.
Combs teaches wherein the determining to prioritize the UE QoS over the at least one UE constraint comprises:
	determining to prioritize the UE QoS over the at least one UE constraint based at least in part on a distance to a power source (see Col 1, lines 20-30, discloses high quality service requires that power supplies and energy source be located in a field close to the HFC network).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate teachings of Combs into both Azizi and Gupta. The motivation for doing so would be to accommodate for heat dissipation requirements (please see Col 2, lines 1-7 of Combs).

10.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Azizi in view of Gupta and further in view of Mohalik (US PG Pub. No. 2021/0014310).
As per claim 20:
Azizi in view of Gupta teaches the method of claim 1 with the exception of:
wherein determining to prioritize the UE QoS over the at least one UE constraint comprises:
determining to prioritize the UE QoS over the at least one UE constraint based at least in part on a health of the UE.
Mohalik teaches wherein determining to prioritize the UE QoS over the at least one UE constraint comprises:
determining to prioritize the UE QoS over the at least one UE constraint based at least in part on a health of the UE (see paragraph [0074], discloses a QoS is affected by how much more or less a battery is discharged after a given time period).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Mohalik into both Azizi and Gupta. The motivation for doing so would be to provide an improved method for determining performing of devices (please see paragraph [0005] of Mohalik).
As per claim 21:
Azizi in view of Gupta and further in view of Mohalik teaches the method of claim 20.
Azizi and Gupta does not teach wherein the health of the UE is determined based at least in part on a quantity of charge-discharge cycles associated with a battery of the UE.
Mohalik teaches wherein the health of the UE is determined based at least in part on a quantity of charge-discharge cycles associated with a battery of the UE (see paragraph [0074], discloses a QoS is affected by how much more or less a battery is discharged after a given time period).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Mohalik into Azizi and Gupta. The motivation for doing so would be to provide an improved method for determining performing of devices (please see paragraph [0005] of Mohalik).
11.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Ludwig and further in view of Singh (US Patent No. 10,512,064).
As per claim 22:
Zhu in view of Ludwig teaches the method of claim 1 with the exception of:
wherein the UE operating mode comprises a transmission mode associated with the UE transmitting data to the base station or a reception mode associated with the UE receiving data from the base station.
Singh teaches wherein the UE operating mode comprises a transmission mode associated with the UE transmitting data to the base station or a reception mode associated with the UE receiving data from the base station (see Col 5, lines 27-45, discloses the terminal and base station may operate in maximum transmit mode).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Singh. The motivation for doing so would be to allocate uplink resources (please see Col 1, lines 30-40 of Singh).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474